J-A18007-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                v.

SHAYNE CHARLES COFFIELD

                     Appellant                No. 278 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
         Criminal Division at No(s): CP-63-CR-0001148-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                v.

SHAYNE CHARLES COFFIELD

                     Appellant                No. 279 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
         Criminal Division at No(s): CP-63-CR-0001149-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                v.

SHAYNE CHARLES COFFIELD

                     Appellant                No. 280 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
J-A18007-17



          Criminal Division at No(s): CP-63-CR-0001150-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

SHAYNE CHARLES COFFIELD

                      Appellant                No. 281 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
         Criminal Division at No(s): CP-63-CR-0001151-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

SHAYNE CHARLES COFFIELD

                      Appellant                No. 282 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
         Criminal Division at No(s): CP-63-CR-0001152-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

SHAYNE CHARLES COFFIELD

                      Appellant                No. 283 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016


                                  -2-
J-A18007-17



          In the Court of Common Pleas of Washington County
          Criminal Division at No(s): CP-63-CR-0001153-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

SHAYNE CHARLES COFFIELD

                      Appellant                No. 284 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
         Criminal Division at No(s): CP-63-CR-0001154-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

SHAYNE CHARLES COFFIELD

                      Appellant                No. 285 WDA 2016


       Appeal from the Judgment of Sentence February 17, 2016
         In the Court of Common Pleas of Washington County
         Criminal Division at No(s): CP-63-CR-0001155-2009

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

SHAYNE CHARLES COFFIELD

                      Appellant                No. 286 WDA 2016




                                  -3-
J-A18007-17



           Appeal from the Judgment of Sentence February 17, 2016
             In the Court of Common Pleas of Washington County
             Criminal Division at No(s): CP-63-CR-0001156-2009


BEFORE: BOWES, LAZARUS, AND OTT, JJ.

MEMORANDUM BY BOWES, J.:                            FILED NOVEMBER 13, 2017

       Shayne     Charles    Coffield   appeals   from   the   aggregate   probation

revocation sentence of eight and one-half to seventeen years incarceration

imposed at the above-captioned criminal cases.            Appellant claims that he

was ignorant of his probationary sentence, and therefore the court could not

lawfully revoke probation. We affirm.

       This sentence stems from Appellant’s December 22, 2009 guilty plea

to nine crimes at nine separate criminal dockets.               Appellant and the

Commonwealth entered into a negotiated plea agreement where, in

exchange for guilty pleas at all nine cases, Appellant would receive a twenty-

four month sentence of State Intermediate Punishment (hereinafter “SIP”),

followed by eight concurrent five-year periods of probation. As part of the

bargain, the Commonwealth withdrew a series of charges, resulting in guilty

verdicts at one count for each of the nine cases.1


____________________________________________


1  At case numbers 1148, 1150, 1151, 1152, and 1153 of 2009, Appellant
pled guilty to one count of burglary, and, at case number 1156 of 2009, one
count of attempted burglary. At 1150-2009, Appellant pled guilty to theft by
unlawful taking, and, at 1156-2009, one count of attempted theft by
(Footnote Continued Next Page)


                                           -4-
J-A18007-17



      Sentencing was significantly delayed due to the fact that Appellant was

on parole from a Franklin County sentence when he committed the original

crimes at issue herein. On June 21, 2010, Appellant received the agreed-

upon sentence of twenty-four months of SIP at case number 1148-2009.

The trial court imposed a consecutive period of five years probation at each

of the eight remaining charges, to be supervised by the Pennsylvania Board

of Probation and Parole (hereinafter “Board”). All periods of probation were

imposed concurrent to each other.

      On or about May 31, 2011, the trial court received a letter indicating

that Appellant had been expelled from SIP, resulting in a violation hearing

on August 9, 2011. N.T. SIP Violation, 8/9/11, at 2. The court revoked and

resentenced Appellant as follows:

      THE COURT: . . . I would be prepared to give him credit for the
      time he’s been there since January 20 of 2010, revoke him from
      the SIP on only the one case, resentence to 18 to 36, give him
      credit from January 20, 2010, and then make the decision up to
      the Department of Corrections as to whether or not he’s going to
      be eligible for parole on that sentence, and then take no further
      action on the five-year tag on the other eight cases.

      Do you understand that, Shane?

      THE DEFENDANT: Yes. Thank you, sir.

Id. at 6. Following a brief discussion, the court repeated its sentence.

(Footnote Continued) _______________________

unlawful taking. Finally, at 1155-2009, Appellant pled guilty to carrying a
firearm without a license.



                                          -5-
J-A18007-17



       So at the case number that we’re dealing with today, that would
       be Case No. 1148-09, your SIP participation would be revoked,
       you would be resentenced at that case number to 18 to 36 with
       credit for time served from January 20, 2010. Court will take no
       further action on any of the other cases. So you will remain on a
       five-year tag on those other cases. All right?

Id. at 7.

       Appellant thereafter served his sentence and was released at the

maximum parole date of January 20, 2013.                   Twenty-nine hours later,

Appellant committed, inter alia, robbery and terroristic threats.          He was

found guilty on October 22, 2014.              That same day, a representative from

Washington County Probation initiated violation proceedings due to that

conviction.

       Appellant’s probation was revoked following a hearing, with sentencing

deferred pending sentencing at the other matter. On February 17, 2015, the

court imposed an aggregate sentence of ten to twenty years incarceration,

consecutive to any other sentence.                The trial court thereafter issued

modifications to the sentence, which were docketed on May 28, 2015, and

July 6, 2015.2

       Appellant did not file post-sentence motions or a notice of appeal from

either the original sentence or the purported modifications. Instead, on July

____________________________________________


2  Whether these modifications were a proper exercise of the court’s
jurisdiction to correct patent errors is moot, as Appellant’s post-sentence
rights were reinstated through a timely PCRA petition.



                                           -6-
J-A18007-17



9, 2015, Appellant filed a pro se motion for PCRA relief. Following a status

conference,      the    PCRA     court,    with   the   Commonwealth’s   agreement,

reinstated Appellant’s right to file post-sentence motions.

      Appellant        then    filed   a   timely   post-sentence   motion   seeking

modification.     On February 19, 2016, within the applicable thirty-day time

period for modification of probation sentences under Pa.R.Crim.P. 708(E),

the (Violation of Probation hereinafter “VOP”) VOP court resentenced

Appellant to an aggregate period of eight and one-half to seventeen years

incarceration.     Appellant filed timely notices of appeal at each criminal

docket, and the cases were subsequently consolidated. The matter is now

ready for our review. Appellant raises one claim, which commonly applies to

each appeal:

      Whether the trial court erred and abused its discretion in finding
      that [Appellant] violated a sentence of probation because he had
      been convicted of various criminal offenses while on probation
      where [Appellant] did not know he was subject to probation at
      the time he was alleged to have engaged in the criminal conduct
      for which he was convicted?

Appellant’s brief at 9.

      Appellant’s argument is twofold. First, he notes that at all sentencing

proceedings, the probationary period was ordered to be supervised by the

Board. However, as supported by the certified record, the Board informed

Appellant that Washington County would supervise his probation. Appellant

argues that the trial court did not discredit his testimony that he was not



                                            -7-
J-A18007-17



contacted by the Board or Washington County in order to register for

probation, nor his testimony that a representative from the Washington

County Probation office informed him that his probation was closed. Thus,

the first part of the argument is that, while his criminal sentence included a

period of probation, the various agencies involved were unclear as to who

was responsible for supervising Appellant.       In turn, Appellant was likewise

confused and believed he was not subject to probation. Appellant’s brief at

41-42 (explaining that Appellant “did not believe he was serving a sentence

of probation” and why this belief “was reasonable” in light of the foregoing).

       The second part of his argument flows from the first. He asserts that

“a valid probation revocation must result from proof that the defendant

knew he or she was subject to a sentence of probation at the time he or she

engaged in the conduct forming the basis for the revocation.”        Appellant’s

brief at 40.      This assertion invokes scienter and mens rea principles,

suggesting that the Commonwealth must establish either (1) that the

violator knew the consequences of committing a new crime, or (2) that the

violator knowingly committed the new crime with the intent to violate

probation.3

____________________________________________


3  Appellant’s argument that his belief was reasonable because no one
contacted him after release is hardly compelling. By committing a new
crime within thirty hours of serving his sentence, Appellant did not give the
authorities time to sort out any administrative mix-ups.



                                           -8-
J-A18007-17



        Appellant frames his contention as a challenge to the legality of his

sentence.     He maintains that he was not serving a valid probationary

sentence, thus depriving the VOP court of the ability to lawfully impose its

sentence.      See Commonwealth v. Quinlan, 639 A.2d 1235, 1238

(Pa.Super. 1994) (“An inquiry into the validity of a sentence is a question as

to the legality of the sentence[.]”). The legality of a sentence is reviewed de

novo.    See Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa.Super.

2014).

        We hold that Appellant’s sentence lawfully included a period of

probation,    notwithstanding   any   misrepresentations   by   others   to   the

contrary.    Therefore, Appellant was required to comply with the implicit

condition that he not commit any new crimes.

        We first address the fact that Appellant’s sentence lawfully included a

period of probation, which Appellant does not deny.         Both the oral and

written sentences show that his SIP revocation sentence included probation.

As a point of comparison, in Quinlan, supra, the trial judge announced an

oral sentence that included a period of probation, but the signed, written

order of sentence neglected to include the probationary portion of the

sentence. Following expiration of his parole sentence, Quinlan was arrested

for new crimes and detained for violating probation. Quinlan challenged the

detainment, arguing that he was not, in fact, serving a period of probation.

Recognizing that the written order controlled the terms of the sentence, the

                                      -9-
J-A18007-17



trial court responded by entering an order that attempted to modify the

written sentence to fix the discrepancy between the oral and written

sentence. We held that Quinlan was entitled to relief, as he was not serving

any period of probation.

     Instantly, appellant's sentence of eleven and one-half months to
     twenty-three months, as originally written, signed and recorded
     on May 20, 1988, is not challenged as illegal, patently
     contradictory, or fraudulently procured. Thus, the rules requiring
     timely modification of the sentence control. See 42 Pa.C.S.A. §
     5505, Pa.R.Crim.P. 1410; Pa.R.A.P. 1701. . . .

     Likewise, the court was without authority to enter an order of
     probation on November 29, 1990, making the order retroactive
     to May 20, 1988, assertedly to correct a “clerical error” in
     appellant's original sentencing and parole orders, both of which
     were written, signed, recorded, and unchallenged. The time for
     modification of the sentence had long passed. Neither the order
     entering judgment of sentence nor the order of parole mentions
     a term of probation. The presumption that the written
     sentencing order is what the sentencing judge intended
     increases with the length of time that the written sentencing
     order goes unchallenged.

Id. at 1240.      We concluded “that the order of probation and all

consequences    flowing    therefrom     are    a   nullity.”   Subsequently,   in

Commonwealth v. Borrin, 12 A.3d 466 (Pa.Super. 2011) (en banc), we

refined Quinlan by clarifying that the

     double jeopardy clauses of the United States and Pennsylvania
     Constitutions prohibit a trial court from exercising its authority to
     correct a clerical error to increase a defendant's sentence when
     the defendant fully served the maximum term of his sentence,
     as stated in the sentencing order, and the direct appeal had
     been completed or the time for appeal had expired.




                                       - 10 -
J-A18007-17



Id. at 472 (footnote omitted). Presently, Appellant does not allege that any

of the trial court’s actions violated this principle, and the record establishes

that the written orders of sentence imposed probation.            Therefore, the

existence of a probationary period is a binary proposition: His sentence

either included a term of probation, or it did not. Here, the oral sentence

imposed probation, and the written orders did the same.             Accordingly,

Appellant was serving a period of probation.

      Next, the existence of that sentence means that Appellant was

required to comply with the implied conditions of that sentence, which

obviously   included   the   prohibition   against   committing   more   crimes.

Appellant violated that condition within thirty hours.            Therefore, his

probation was validly revoked due to the fact that he committed a new

crime.

      Having established that Appellant violated probation, we now address

the second portion of his argument. He avers that “because [Appellant] did

not know he was on probation, the sentence of probation could not have had

any bearing or impact on [Appellant]’s conduct following his incarceration.”

Appellant’s brief at 43.

      We reject Appellant’s unstated premise that the Commonwealth was

required to prove that he knew he was on probation. The fact that the trial

court sentenced him to probation and informed him as such is conclusive.

For this reason, we disregard as irrelevant any contrary representations

                                     - 11 -
J-A18007-17



made by agents of the Board or Washington County to Appellant regarding

his probationary status.      Those entities obviously could not modify

Appellant’s sentence, and he was therefore serving a probationary sentence

notwithstanding any belief to the contrary. Furthermore, to the extent that

Appellant suggests that the Commonwealth must establish either (1) that

the violator knew the consequences of committing a new crime, or (2) that

the violator knowingly committed the new crime with the intent to violate

probation, those arguments are at odds with the principle that subsequent

criminal conduct demonstrates that the offender is unworthy of the

continued mercy of probation. See Commonwealth v. Mitchell, 955 A.2d

433, 435, n.2 (Pa.Super. 2008).      The pertinent question is not whether

Appellant’s probationary sentence “had any bearing” on why he committed

his new crime, but whether he was serving a sentence of probation at that

time.

        Since Appellant was lawfully serving a period of probation, he was

required to comply with the implied condition that he commit no new crimes.

Appellant violated that requirement within thirty hours. The VOP court was

therefore entitled to revoke probation and impose a new sentence.

        Judgment of sentence affirmed.




                                    - 12 -
J-A18007-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2017




                          - 13 -